Citation Nr: 1530984	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  12-00 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1978 to December 1978, with additional service in the United States Army Reserve including active duty for training from May 25, 1985, to June 8, 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

During the pendency of the appeal, the Veteran had filed claims in April 2010 for an increased evaluation for degenerative joint disease of the cervical spine and a total disability rating based on individual unemployability due to service-connected disability (TDIU).  The RO adjudicated these claims in a September 2010 rating decision, and the Veteran submitted an October 2010 notice of disagreement (NOD).  The RO then issued a December 2011 statement of the case (SOC), and the Veteran perfected these issues for appeal in the same January 2012 substantive appeal perfecting the issue of entitlement to service connection for PTSD.  However, the Veteran's representative withdrew the issues of TDIU and increased evaluation for degenerative joint disease of the cervical spine from the current appeal in an April 2012 statement.  Therefore, these issues are not before the Board for appellate review.  See 38 C.F.R. § 20.204(b)(1).  

In addition, during the pendency of the appeal, the Veteran filed an additional claim for an increased evaluation for degenerative joint disease of the cervical spine and for service connection for depression, to include as secondary to his service-connected cervical spinal disability.  The RO adjudicated these claims in a July 2012 rating decision, and the Veteran submitted a notice of disagreement in August 2012, which was specific as to the issue of entitlement to an earlier effective date for the grant of increased evaluation for degenerative joint disease of the cervical spine.  The RO thereafter issued with a February 2015 statement, and the Veteran perfected these issues for appeal in a March 2015 substantive appeal.  However, the Veteran withdrew the issue of entitlement to an earlier effective date for the grant o an increased evaluation for degenerative joint disease of the cervical spine in a written statement submitted at the May 2015 hearing.  Accordingly, this issue is also not before the Board for appellate review.  See 38 C.F.R. § 20.204(b)(1).  

Nevertheless, the Veteran has not withdrawn his claim of entitlement to service connection for depression.  Therefore, while the issue on appeal was characterized by the RO as entitlement to service connection for PTSD, the Board has recharacterized the issue more broadly in light of the Veteran's assertions and the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  However, as the evidence also suggests that depression could be associated with the Veteran's service-connected degenerative joint disease of the cervical spine, the Board concludes that bifurcating the claim of entitlement to an acquired psychiatric condition into separate issues of service connection for PTSD and service connection for depression is the most proper way to handle the appeal.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).  

In May 2015, the Veteran submitted additional treatment records from Dr. G.R.S. (initials used to protect privacy) at the Ocala Community Based Outpatient Clinic (CBOC).  The RO received these May 2011 treatment records following their issuance of the December 2011 SOC, and therefore, did not have the opportunity to review them.  The Veteran and his representative have also not submitted a waiver of the RO's initial consideration of the evidence; however, they are merely duplicative of evidence he submitted in August 2011, and the RO has already considered them.  Moreover, the decision below is fully favorable to the Veteran.  Therefore, the Board finds no prejudice in proceeding with adjudication of the claim.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Veteran's Virtual VA claims file also  includes records from the Gainesville VA Medical Center (VAMC) and Ocala CBOC for treatment from March 2009 to September 2013.  The RO similarly did not get the opportunity to review these treatment records in the December 2011 SOC.  To the extent that any of these treatment records are relevant, the decision below is fully favorable.

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  



FINDING OF FACT

The Veteran currently has PTSD that is related to a verified in-service stressor.



CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed that he has a current psychiatric disorder as result of a June 3, 1985, motor vehicle accident during active duty for training.  He has explained that he was the driver of the jeep in a rollover accident.  One woman died immediately, and one man died two weeks later as a result of injuries sustained in that accident.  This stressor is verified by a June 1985 accident report and the Veteran's orders from his Army Reserve Unit calling him to active duty for annual training.  Additionally, the service treatment records reflect a fractured cervical spine that he sustained in that accident.  

Although the November 2009 VA examiner found that the Veteran did not meet the criteria for PTSD, there are other VA treatment records reflecting a diagnosis.  A psychology fellow at the Gainesville VAMC, Dr. M.E.T., diagnosed him with PTSD in May 2009.  At that time, the Veteran described the accident in detail to the psychologist.  She also characterized the reported symptoms, such as nightmares and intrusive thoughts of the accident, as reexperiencing the traumatic event.  The Veteran confessed to the May 2009 psychologist that he had made three previous suicide attempts, most recently on the tenth anniversary of the jeep rollover accident.  The psychologist also noted avoidance and hyperarousal, such as problems with sleep.  Finally, the psychologist's May 2009 examination included the Personality Assessment Inventory (PAI), the Mississippi Combat Scale (MS), and the Trauma Symptom Inventory (TSI) testing.  She indicated that the results of these tests were valid.  

A staff psychologist, Dr. R.R.J., also diagnosed the Veteran as having PTSD in May 2009 at the Gainesville VAMC.  

In July 2009, Dr. R.R.C. concurred with the diagnosis for PTSD.  The Veteran again discussed the June 1985 accident, his nightmares, sleep problems, and difficulty close to the anniversary of the accident with that doctor.  Dr. R.R.C. largely managed the Veteran's prescription medication for PTSD and other psychological diagnoses.  The Veteran continued treatment with Dr. M.E.T. and Dr. R.R.C. until he transferred his care to the Ocala CBOC.  

All of these PTSD diagnoses were of record at the time of the November 2009 VA examination, yet that examiner only noted the diagnoses ruling out PTSD, which were made by social workers in April 2009 and May 2009, prior to the Veteran's referral to the psychologists listed above.  The November 2009 VA examiner also performed Clinician Administered PTSD Scale (CAPS) testing, but did not perform the PAI, MS, or TSI testing as done by the May 2009 psychologist.  The November 2009 VA examiner considered the accident to qualify the initial diagnostic criteria for PTSD, and like the May 2009 psychologist, noted the Veteran's reexperiencing of the event.  Additionally, similar to the May 2009 psychologist, the November 2009 VA examiner noted symptoms of avoidance and increased arousal.  However, the November 2009 VA examiner did not consider that these disturbances cause clinically significant distress or impairment in social or occupational functioning.  

Following the November 2009 VA examination, the Veteran's psychiatrist at the Ocala CBOC, Dr. G.R.S., concurred with Dr. M.E.T.'s PTSD diagnosis.  In May 2011, the Veteran again described the jeep rollover accident, his injuries, and the two people killed.  The Veteran and Dr. G.R.S. also discussed the upcoming anniversary of the accident, his difficulty sleeping despite prescription treatment, crying spells, auditory hallucinations of sirens, and past suicidal ideation.  Dr. G.R.S. further noted poor memory and concentration.  Dr. G.R.S. continued treating the Veteran through the May 2015 hearing.  His treatment notes document the clinically significant distress, such as dysphoric mood, diminished interest, sleep impairment, nightmares, auditory hallucinations, and flashbacks.  The Veteran finally submitted a disability benefits questionnaire and opinion in support of his claim by Dr. G.R.S. at the May 2015 hearing.  

While it is unclear whether Dr. M.E.T., Dr. R.R.C., or Dr. G.R.S. reviewed the claims file, each took a detailed history from the Veteran.  The Veteran's description of the incident has been consistent with each of his mental health care providers regarding the details of the jeep accident, and these details are also consistent with the information found in the service records.  The probative value of a medical opinion comes from when there is a factually accurate, fully articulated, and sound reasoning for the conclusion, rather than the mere fact that the claims file was reviewed.  In Coburn v. Nicholson, 19 Vet. App. 427 (2006), the Court pointed out that reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran. See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion may not be discounted solely because the examiner did not review the claims file).  In this case, as Dr. M.E.T., R.R.C., and Dr. G.R.S. provided a detailed assessment based on an accurate factual premise, the Board finds that these PTSD diagnoses are sufficient in this case.  

The Board also finds these diagnoses to be more probative than the November 2009 VA examination.  The Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision. Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Notably, the November 2009 VA examiner only disagrees with Dr. M.E.T., Dr. R.R.C., and Dr. G.R.S. as to whether the Veteran suffers from clinically significant distress or impairment in social or occupational functioning.  The ongoing treatment notes make clear that he does, and he has a prescription medication regimen to treat clinically significant symptoms, such as sleep impairment.  Additionally, Dr. M.E.T., the May 2009 psychologist at the Gainesville VAMC, performed more thorough psychological testing than the November 2009 VA examiner did.  Dr. M.E.T.'s May 2009 PTSD diagnosis is also consistent with the Veteran's ongoing treatment at the Ocala CBOC with Dr. G.R.S., while the November 2009 VA examiner's findings are not.  The Board finds this May 2009 psychiatry consultation report to be the most probative evidence as to whether the Veteran has a PTSD diagnosis.  

As discussed above, the Veteran's service records verify the June 1985 accident.  Therefore, the only remaining question is whether there is evidence of a relationship between the current symptoms and in-service stressor.  The Veteran provided a detailed description of the June 1985 accident to the May 2009 psychologist and to each of his VA mental healthcare providers.  This description formed the basis of their diagnoses.  Further Dr. GRS provided this medical nexus opinion in his May 2015 statement in support of the Veteran's claim.  

As there is medical diagnosis of PTSD related to the verified in-service stressor, the Board concludes service connection for PTSD is warranted. 38 C.F.R. §§ 3.303, 3.304.



ORDER

Service connection for PTSD is granted.



REMAND

During the appeal period, the Veteran has also had diagnoses for depression and  dysthymic disorder.  His May 2012 claim sought service connection for depression as secondary to his service-connected degenerative joint disease of the cervical spine.  In light of this claim and the diagnoses of record, the Board has expanded the claim as discussed above.  The Veteran was also afforded VA examinations addressing depression rather than PTSD in December 2011 and June 2012.  However, neither of those examiners could offer an opinion without resorting to mere speculation.  Therefore, a VA examination and medical opinion are needed to determine the nature and etiology of any psychiatric disorder other than PTSD that may be present.


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should secure any outstanding VA treatment records.  This request should specifically include all records from the Gainesville VAMC and Ocala CBOC for treatment since September 2013.  

2.  After completing the foregoing development, the AOJ should afford the Veteran a VA examination for the purpose of determining the nature and etiology of any psychiatric disorder other than PTSD that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service records, post-service medical records, and assertions.  

The examiner should identify all current psychiatric disorders other than PTSD.  In making this determination, the examiner should note the Axis I diagnoses for depression and dysthymic disorder in the Ocala CBOC and Gainesville VAMC treatment records from May 2009 to November 2010.  If the examiner finds that the Veteran does not have a diagnosis other than PTSD, he or she should state and explain why.

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder began during service or is otherwise related thereto, to include the jeep accident documented in 1985.  

The examiner should also opine as to whether it is at least as likely as not that any current psychiatric disorder other than PTSD is either caused by or permanently aggravated by the Veteran's service-connected degenerative joint disease of the cervical spine.  In rendering this opinion, the examiner should note the Veteran's on-going treatment for depression and an Axis I diagnosis for pain disorder, as well as his participation in group therapy for chronic pain from July 2009 through September 2009 and November 2009 through April 2010.  


(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


